19-1089-cv
Phillips v. Long Island Rail Road

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 5th day of January, two thousand twenty-one.

PRESENT:            JOSÉ A. CABRANES,
                    SUSAN L. CARNEY,
                                 Circuit Judges,
                    RICHARD K. EATON,
                                 Judge. *


DOMINIQUE PHILLIPS,

                               Plaintiff-Appellant,                            19-1089-cv

                               v.

LONG ISLAND RAIL ROAD COMPANY,

                               Defendant-Appellee,

UNITED TRANSPORTATION UNION–LOCAL 722,

                               Defendant.


FOR PLAINTIFF-APPELLANT:                                          Dominique Phillips, pro se, Roosevelt, NY.




     *   Judge Richard K. Eaton, Judge of the United States Court of International Trade, sitting by designation.


                                                         1
FOR DEFENDANTS-APPELLEES:                                     Brian Kenneth Saltz, for Paige Graves,
                                                              Vice President/General Counsel &
                                                              Secretary, Long Island Rail Road Law
                                                              Department, Jamaica, NY.

       Appeal from an order of the United States District Court for the Eastern District of New
York (Joanna Seybert, Judge; Arlene R. Lindsay, Magistrate Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

        Plaintiff-Appellant Dominique Phillips (“Phillips”), proceeding pro se, sued his former
employer, the Long Island Rail Road Company (“LIRR”), alleging racial- and disability-based
discrimination and retaliation under various federal, state, and city statutes. The District Court
granted LIRR’s motion for summary judgment as to all claims. On appeal, Phillips argues that the
District Court abused its discretion by denying his timely request for an extension to object to the
Magistrate Judge’s report and recommendation (“R&R”), which was adopted in full by the District
Court. In turn, LIRR argues that Phillips’ claims are waived on appeal because he failed to timely
object to the R&R. We assume the parties’ familiarity with the underlying facts, the procedural
history of the case, and the issues on appeal.

         We review the District Court’s denial of Phillips’ timely motion for an extension of time to
file objections to the R&R for abuse of discretion. Wesolek v. Canadair, 838 F.2d 55, 58 (2d Cir.
1988). In his letter, Phillips requested a six-month extension of time so that he could locate new
counsel and he did not preview any objections he intended to raise to the R&R. Accordingly, we
cannot find that the District Court abused its discretion in denying Phillips’ request for an extension,
because Phillips already had several months to locate counsel and his letter motion indicated that he
was unlikely to obtain representation in the near future.

         “Where parties receive clear notice of the consequences, failure timely to object to a
magistrate’s report and recommendation operates as a waiver of further judicial review of the
magistrate’s decision.” Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002); see also
Thomas v. Arn, 474 U.S. 140, 155 (1985). The R&R in this case gave clear warning that failure to
object to it within fourteen days would result in a waiver of objections and preclude appellate
review. Still, because the waiver rule is non-jurisdictional, we may, in our discretion, excuse a party’s
failure to object “in the interests of justice.” Thomas, 474 U.S. at 155. In determining whether to
exercise such discretion, we consider, “among other factors, whether the defaulted argument has
substantial merit or, put otherwise, whether the magistrate judge committed plain error in ruling
against the defaulting party.” Spence v. Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d
Cir. 2000).


                                                     2
       Our review of the record on appeal and the relevant case law shows that the magistrate judge
properly concluded that LIRR’s motion for summary judgment should be granted. Accordingly,
because Phillips’ defaulted arguments do not have “substantial merit” and the magistrate judge did
not commit plain error, we do not excuse Phillips’ failure to object. Phillips has waived appellate
review of the merits of the District Court’s adoption of the R&R.

                                        CONCLUSION

       We have reviewed all of the arguments raised by Phillips on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the March 25, 2019 judgment of the District
Court.


                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                3